Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.
Applicant's election with traverse of claims 1-6 in the reply filed on 12/22/2021 is acknowledged. The traversal is on the ground(s) that claims have a common technical feature that makes a contribution over the prior art.  This is not found persuasive because as set forth in the restriction requirement, the claims do not have a common technical feature that makes a contribution over the prior art a posteriori and further as set forth in the rejection below the claims do not have a common technical feature which makes a contribution over the prior art in view of the 35 USC 102 rejections set forth below. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is rejected for the recitation of “emboss pattern with irregularities”. It is unclear exactly what Applicant is intending to claim by irregularities. It appears to be indicative of emboss concave portions 47 described in the present specification, however, the present claim language does not make this clear as the present claim language could be indicative of just an irregular emboss pattern. For purposes of examination, either an irregular emboss pattern or an emboss pattern with concave portions is considered to meet the present claim limitations.  Applicant is advised to clarify the claim language. 
Claim 3 is rejected for the recitation of  “The industrial fabric according to claim 1 is constituted by a fabric used in the manufacturing of a nonwoven fabric which is arranged in parallel or in a non-parallel manner, and a portion between fibers of which is welded.”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibierge et al. (US Patent 6,773,548).
Regarding claim 1,.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (PG Pub. 2008/0264275).
Regarding claim 1, Wilhelm et al. teaches an industrial fabric comprising warps and wefts woven with each other at least an emboss portion with irregularities is formed near an apex of knuckle portion emerging on a front surface side in said warps and/or wefts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thibierge et al. (US Patent 6,773,548).
Regarding claim 2, Thibierge et al. teach the warps and wefts are synthetic (or made of plastic), but are silent regarding the claimed warps and wefts being monofilaments. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed monofilaments given the limited number of types of fibers used for warp sand wefts and monofilaments are well known in the art.
Regarding claim 3, 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Thibierge et al. disclose the industrial fabric as presently claimed, it is clear that the industrial; fabric of Thibierge et al. would be capable of performing the intended use, i.e. for use in manufacturing a nonwoven, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 6, Thibierge et al. are silent regarding the claimed cross-section of the warps and/or wefts. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the claimed cross-section of the warps and/or wefts in order to affect fabric properties and given the claimed shapes, including circle are well known in the art. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (PG Pub. 2008/0264275).
Regarding claim 2, Wilhelm et al. teach woven substrates which are made of warps and wefts but are silent regarding the claimed warps and wefts being monofilaments made of plastic. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed monofilaments made of plastic, given the limited number of types of fibers used for warps and wefts, including plastic monofilaments are well known in the art. Further, Wilhelm et al. teaches embossing plastic materials. 
Regarding claim 3, However, the recitation in the claims that the industrial fabric is “for manufacturing a nonwoven fabric” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wilhelm et al. disclose the industrial fabric as presently claimed, it is clear that the industrial; fabric of Wilhelm et al. would be capable of performing the intended use, i.e. for use in manufacturing a nonwoven, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 4, Wilhelm et al. teach any number of patterns including oblique stripe pattern. Wilhelm et al. are silent regarding the claimed specific cutting depth. However, Wilhelm et al. the chosen element height is often different depending on the embossing pattern and application. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed cutting depth through routine experimentation.
Regarding claim 5, Wilhelm et al. are silent regarding the claimed gripping performance. However, given Wilhelm et al. teach such a similar woven article made of such similar embossing pattern, the claimed gripping performance is necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Wilhelm et al. are silent regarding the claimed cross-section of the warps and/or wefts. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the claimed cross-section of the warps and/or wefts in order to affect fabric properties and given the claimed shapes, including circle are well known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Shawn Mckinnon/Examiner, Art Unit 1789